DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 18, 19-22, 31-33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matti (FI 125670 B) in view of Klein (US Pat No 4,271,932). Matti discloses a sliding guide shoe (fig. 3) for an elevator (fig. 1) comprising: 
Re claims 12, 32, a guide shoe housing (10); a sliding element (12) made of a second plastic material (specification describes 12 as being a slider that could be made up of various materials, including PET (polyethylene terephthalate)) and arranged in the guide shoe housing for guiding an elevator car (1) or a counterweight along a guide rail (9); and wherein the guide shoe housing and the sliding element are fixedly bonded together to form the sliding guide shoe as a one-piece composite structure (10 and 12 are bounded together by element 13, which is an elastomer and/or adhesive).
Re claims 18, 32, including a damping element (13) arranged between the guide shoe housing and sliding element.
Re claim 19, wherein the damping element is included in the composite structure (fig. 3) and wherein the guide shoe housing, the sliding element and the damping element are each made of different plastic materials (the housing material is taught below as a thermoset, the sliding element is described in the spec as a thermoplastic PET, the damping element is described in the spec as elastomer and/or adhesive).
Re claim 20, wherein the damping element is included in the composite structure (fig. 3) and wherein at least two of the guide shoe housing, the sliding element and the damping element are made of different plastic materials (the housing material is taught below as a thermoset, the sliding element is described in the spec as a thermoplastic PET, the damping element is described in the spec as elastomer and/or adhesive).
Re claim 21, wherein the composite structure is produced by a three-component injection molding process (This is treated as a product-by-process claim, see MPEP 2113. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The composite structure has the material that could be made by a three-component injection molding process.).
Re claim 22, wherein the guide shoe housing, the sliding element and the damping element are connected to one another in a non-positive, positive and/or firmly bonded manner (fig. 3: 10 and 12 are bounded together by element 13, which is an elastomer and/or adhesive).
Re claim 31, wherein the guide shoe housing and the sliding element are connected by a chemical bonding agent or by thermal bonding (10 and 12 are bounded together by element 13, which is an elastomer and/or adhesive).
Re claim 33, wherein the guide shoe housing, the damping element and the sliding element are connected by a chemical bonding agent or by thermal bonding (10 and 12 are bounded together by element 13, which is an elastomer and/or adhesive).
Re claim 36, wherein at least two of the guide shoe housing, the sliding element and the damping element are connected by a chemical bonding agent or by thermal bonding (10 and 12 are bounded together by element 13, which is an elastomer and/or adhesive).
Matti does not disclose:
Re claim 12, the guide shoe housing made of a first plastic material.
However, Klein teaches a sliding guide shoe (1) wherein:
Re claim 12, the guide shoe housing (2) made of a first plastic material (col 1 ln 13-15: thermosetting plastics).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a plastic material for the housing, as taught by Klein, to save on manufacturing cost. 

Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive.
Applicant’s arguments are directed to the amendments to the claims. The Rejection above recites a new reference combination to read on the amended claims. Please see the Rejection above for details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654